     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 1 of 10 Page ID #:774



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MERYL HOLT (Cal. Bar. No. 308195)
 4   General Crimes Section
     CHARLES E. FOWLER, JR. (Cal. Bar No. Pending)
 5   Criminal Appeals Section
     Assistant United States Attorneys
 6        1200 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-6737/0848
 8        Facsimile: (213) 894-0141
          E-mail:    meryl.holt@usdoj.gov
 9                   charles.fowler@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 16-00729-JAK

15              Plaintiff,                    GOVERNMENT’S SURREPLY TO
                                              DEFENDANT’S SUPPLEMENTAL REPLY
16                    v.

17   ALBERT BENJAMIN PEREZ,
       aka “Dragon,”
18
                Defendant.
19

20

21         The United States of America, by and through its counsel of
22   record, Assistant United States Attorneys Meryl Holt and Charles E.
23   Fowler, Jr., hereby submits the attached Surreply in response to a
24   new argument made by defendant in the Supplement to Defendant Albert
25   Perez’s Reply to Government’s Opposition to Bail, filed on December
26   //
27   //
28   //
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 2 of 10 Page ID #:775



 1   22, 2020 (“Supplemental Reply”).        (Dkt. 105.)    The government files

 2   this brief pursuant to the Court’s Order dated January 4, 2021,

 3   granting the government’s Motion for Leave to File Surreply.             (Dkt.

 4   110.)

 5    Dated: January 4, 2021               Respectfully submitted,

 6                                         NICOLA T. HANNA
                                           United States Attorney
 7
                                           BRANDON D. FOX
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                               /s/ Meryl Holt
                                           MERYL HOLT
11                                         CHARLES E. FOWLER, JR.
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 3 of 10 Page ID #:776



 1                               GOVERNMENT’S SURREPLY
 2   I.     INTRODUCTION
 3          On October 13, 2020, defendant Albert Benjamin Perez

 4   (“defendant”) filed a second Application for Reconsideration of

 5   Pretrial Detention.     (Dkt. 88.)     Following the government’s

 6   Opposition, defendant filed a Reply on October 27, 2020.            (Dkts. 91,

 7   92.)   Nearly two months later, defendant submitted a further brief

 8   framed as a “supplement” to his Reply, raising a new argument and

 9   associated claims of misconduct that were not presented in his prior

10   brief and are unrelated to points raised in his application for

11   reconsideration.1     Specifically, defendant now asserts that the

12   government sought to bring new charges against him in a superseding

13   indictment in retaliation for his renewed request for release.             (Dkt.

14   105 at 5-7).    He claims, without support, that by pursuing such

15   additional charges, the government engaged in “gamesmanship that

16   clearly is unconscionable, cruel and unusual, and likely against

17   State Bar Rules of Professional Conduct §§ Rule 3.1 and 3.3.”             (Id.

18   at 5.)

19          Defendant’s argument ignores both the law and the facts.           A

20   superseding indictment may be returned at any time prior to trial--

21   which, in this case, is approximately three-and-a-half months away--

22   and the government did not act with any retaliatory motive in

23   pursuing new charges, which were found to be supported by probable

24
          1 Defendant also uses the Supplemental Reply to make additional
25
     claims regarding his purportedly minimal risk of danger and flight.
26   (Dkt. 105 at 1-5.) While defendant should have raised these claims
     in his original Reply, the government does not regard these as “new
27   arguments” as they respond to arguments in the government’s opening
     brief. Accordingly, the government does not respond to these points
28   in its Surreply and plans to address them at the upcoming hearing.
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 4 of 10 Page ID #:777



 1   cause by a federal grand jury sitting in this District.            Thus, his

 2   claims of misconduct are baseless, and this Court should reject them.

 3   II.     PROCEDURAL HISTORY
 4           On October 18, 2016,2 a grand jury returned an indictment

 5   charging defendant with one count of distribution of methamphetamine,

 6   in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii).            (Dkt. 1.)

 7   Law enforcement executed arrest and search warrants at defendant’s

 8   home several weeks later, in November 2016, and recovered evidence of

 9   numerous other crimes, including large quantities of methamphetamine

10   and heroin, three guns, and various ammunition.          After his arrest in

11   November 2016, Magistrate Judge McDermott ordered defendant detained

12   pending trial.      (Dkt. 13.)   Defendant applied for reconsideration of

13   this detention order approximately one month later, which Magistrate

14   Judge McDermott denied.       (Dkts. 21, 26.)

15           Defendant pled guilty to the single-count indictment in April

16   2017.       (Dkts. 35, 37.)   In his plea agreement, defendant admitted

17   that law enforcement recovered the additional contraband from his

18   home in November 2016.        (Dkt. 35 at 9.)   Defendant also stipulated to

19   a base offense level accounting for the drugs recovered from his home

20   during that search, as well as a Guidelines adjustment for firearms

21   and ammunition.      (Id. at 10.)

22           In June 2017, however, defendant was charged by the United

23   States Attorney’s Office for the District of Nevada with unrelated

24   offenses including conspiring to participate in a racketeering

25   enterprise and murder; he was subsequently permitted to withdraw his

26

27
             2
            For a more detailed procedural history of this case, the
28   government respectfully directs the Court to its previously filed
     opening brief. (See Dkt. 91 at 2-4.)
                                        2
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 5 of 10 Page ID #:778



 1   guilty plea in the instant case.        (Dkts. 53, 64.)     Defendant was then

 2   transferred to the District of Nevada to stand trial and did not

 3   return to this District until after his Nevada trial concluded in

 4   February 2020.     (See Dkt. 91 at 3-4.)       Between November 2017 and

 5   February 2020, the parties stipulated to multiple trial continuances

 6   in the instant case.      (Dkts. 67, 71, 74, 76, 81.)

 7         After returning to pretrial custody in this District, on October

 8   13, 2020, defendant filed a second application for reconsideration of

 9   his pretrial detention based on health concerns due to the COVID-19

10   pandemic.    (Dkt. 88.)    In the meantime, the government pursued and

11   obtained superseding charges based on the drugs, guns, and ammunition

12   found at defendant’s home at the time of his arrest in November 2016

13   (which defendant had admitted to in his prior, since-withdrawn plea

14   agreement).    On November 17, 2020, a grand jury returned a five-count

15   superseding indictment against defendant, charging him with: one

16   count of distribution of methamphetamine in violation of 21 U.S.C.

17   §§ 841(a)(1), (b)(1)(B)(viii); one count of possession with intent to

18   distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

19   (b)(1)(A)(viii); one count of possession with intent to distribute

20   heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); one count

21   of possession of firearms in furtherance of drug trafficking crimes

22   in violation of 18 U.S.C. § 924(c)(1)(A)(i); and one count of being a

23   felon in possession of firearms and ammunition in violation of

24   18 U.S.C. § 922(g)(1).      (Dkt. 98.)       The government had made clear in

25   its Opposition to defendant’s application for reconsideration that it

26   was seeking these new charges.       (Dkt. 91 at 2.)     Trial is currently

27   set for April 13, 2021.

28

                                              3
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 6 of 10 Page ID #:779



 1   III. THE GOVERNMENT ACTED WITHIN ITS AUTHORITY AND DID NOT PREJUDICE
          DEFENDANT BY PURSUING A SUPERSEDING INDICTMENT
 2

 3         “A super[s]eding indictment may be returned at any time prior to

 4   trial on the merits,” so long as it does not prejudice the defendant.

 5   United States v. Stricklin, 591 F.2d 1112, 1116 n.1 (5th Cir. 1979);

 6   see also United States v. Herbst, 565 F.2d 638, 643 (10th Cir. 1977)

 7   (noting that while a superseding indictment may be returned at any

 8   time before trial, “[n]o prejudice in fact is an incident of such

 9   proceeding”); United States v. Lovasco, 431 U.S. 783, 794-95 (1977)

10   (holding that the Due Process Clause does not require the government

11   to “make charging decisions immediately upon assembling evidence

12   sufficient to establish guilt,” and that the government has broad

13   discretion with regard to the timing of filing an indictment, so long

14   as there is no violation of defendant’s constitutional rights).

15   Here, the government complied with this rule, and its pursuit of

16   additional charges did not prejudice or violate the rights of

17   defendant, who has already been ordered to remain in pretrial custody

18   on two separate occasions.       (See Dkt. 13, 26.)

19         Further, there is no basis in the record for defendant’s

20   assertion that the government acted improperly or with a retaliatory

21   motive in bringing new charges against him.          The government was not

22   required to bring additional charges by a specific date so long as

23   there was no violation of defendant’s rights to a speedy trial.

24   Defendant does not assert a violation of his Speedy Trial Act rights,

25   nor does he allege any facts supporting his contention that the

26   government’s decision to proceed with the superseding indictment was

27   retaliatory in nature.      He is similarly unable to allege any facts

28   establishing prejudice based on the return of the superseding

                                             4
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 7 of 10 Page ID #:780



 1   indictment.    See Herbst, 565 F.2d at 643.       The government acted

 2   within its authority by pursuing additional charges based on evidence

 3   gathered regarding defendant’s crimes.         Moreover, the timing of the

 4   new charges has no bearing on the facts of this case, which,

 5   regardless of any additional charges added by the superseding

 6   indictment, uniformly favor detention under 18 U.S.C. § 3142(g)(1)-

 7   (4).   (See Dkt. 91 at 6-10.)

 8          To the extent defendant’s argument can be construed as alleging

 9   vindictive prosecution, it is also meritless.          Defendant has failed

10   to offer any evidence that would establish a presumption of

11   vindictiveness in this case: he provides no direct evidence (or any

12   evidence whatsoever) of vindictiveness, and does not set out any

13   facts indicating that “the totality of circumstances surrounding the

14   prosecutorial decision at issue suggest the appearance of

15   vindictiveness.”     United States v. Robison, 644 F.2d 1270, 1272 (9th

16   Cir. 1981) (cleaned up); see also United States v. Jenkins, 504 F.3d

17   694, 700 (9th Cir. 2007) (to establish a presumption in the absence

18   of direct evidence of vindictiveness or retaliation, the defendant

19   must demonstrate a “‘reasonable or realistic likelihood’ that the

20   government’s decision was motivated by a retaliatory purpose”).

21   Instead, defendant relies solely on the timing of the superseding

22   indictment, which newly-assigned government counsel pursued after

23   defendant’s return to this District.        (See Dkts. 82, 83.)      Under

24   clearly established Supreme Court and Ninth Circuit precedent, such

25   bare facts are insufficient to support a finding of vindictiveness.

26   See, e.g., United States v. Goodwin, 457 U.S. 368, 381-382 (1982)

27   (holding that the mere filing of a motion prior to the filing of new

28   charges does not itself trigger a presumption of vindictiveness);

                                             5
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 8 of 10 Page ID #:781



 1   United States v. Gallegos-Curiel, 681 F.2d 1164, 1167 (9th Cir. 1982)

 2   (noting that prosecutors are afforded significant discretion to

 3   consider additional charges, particularly when new prosecutors are

 4   assigned to a case after the initial indictment has been filed, and

 5   when the additional charges are considered in the context of pre-

 6   trial plea negotiations).       Defendant is simply unable to meet his

 7   burden to show an appearance of vindictiveness that could establish

 8   the necessary presumption.

 9          Accordingly, this Court should reject defendant’s new argument

10   that the government engaged in “gamesmanship” by securing a

11   superseding indictment after he filed a second application for

12   reconsideration of his pretrial detention, and deny the renewed

13   request for release for the reasons set forth in the government’s

14   opening brief.

15   IV.    DEFENDANT’S CLAIMS OF MISCONDUCT ARE MERITLESS
16          In making the unfounded claim of “gamesmanship” with respect to

17   the timing of the superseding indictment, defendant also suggests,

18   with no support, that the government has “likely” violated California

19   Rules of Professional Conduct 3.1 and 3.3.          Neither rule is

20   applicable here.     Moreover, the government has complied and continues

21   to comply with its ethical and professional obligations.

22          First, defendant alleges no facts that could constitute a Rule

23   3.1 violation.     Rule 3.1 states, in relevant part: “[A] lawyer shall

24   not . . . bring or continue an action, conduct a defense, assert a

25   position in litigation, or take an appeal, without probable cause and

26   for the purpose of harassing or maliciously injuring any person.”

27   Cal. R. Prof. Conduct 3.1(a)(1) (emphasis added); Dkt. 105 at 5-6

28   n.1.   Here, the charges are evidently supported by probable cause--

                                             6
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 9 of 10 Page ID #:782



 1   indeed, a federal grand jury concluded that the evidence established

 2   probable cause, and returned the superseding indictment against

 3   defendant on November 17, 2020.        See United States v. Williams, 504

 4   U.S. 36, 69 (1992) (“A grand jury proceeding is an ex parte

 5   investigatory proceeding to determine whether there is probable cause

 6   to believe a violation of the criminal laws has occurred.”).

 7         Defendant similarly fails to make any showing of harassment or

 8   malicious injury, and relies on unsupported innuendo that the

 9   government timed its superseding indictment in order to keep him in

10   custody during a pandemic.       Such speculation flies in the face of two

11   prior court orders remanding defendant based on the danger he poses

12   to the community and the risk of nonappearance given the seriousness

13   of his offense conduct.      (See Dkts. 13, 26.)      And as explained

14   previously, the government acted well within its authority by

15   pursuing additional charges based on the evidence of defendant’s

16   crimes and did not act with any retaliatory motive.           The new charges

17   were based on prior conduct that the government had investigated

18   following defendant’s arrest in November 2016--conduct that defendant

19   had admitted to in his prior, since-withdrawn plea agreement.             The

20   Court should reject defendant’s mere conjecture out of hand along

21   with any claim of a Rule 3.1 violation.

22         Second, there is no basis for a violation of Rule 3.3.            That

23   rule requires candor toward the tribunal and prohibits a lawyer from:

24         (1) knowingly mak[ing] a false statement of fact or law to a
           tribunal or fail[ing] to correct a false statement of
25         material fact or law previously made to the tribunal by the
           lawyer; (2) fail[ing] to disclose to the tribunal legal
26
           authority in the controlling jurisdiction known to the lawyer
27         to be directly adverse to the position of the client and not
           disclosed by opposing counsel, or knowingly misquot[ing] to
28         a tribunal the language of a book, statute, decision or other

                                             7
     Case 2:16-cr-00729-JAK Document 111 Filed 01/04/21 Page 10 of 10 Page ID #:783



 1         authority; or (3) offer[ing] evidence that the lawyer knows
           to be false.
 2

 3   Cal. R. Prof. Conduct 3.3(a)(1)-(3); Dkt. 105 at 5-6 n.1.             The
 4   government has complied with all aspects of this rule, and defendant
 5   does not present any facts to the contrary.          In fact, defendant never
 6   specifies in his Supplemental Reply what any such false statement
 7   would be, or what the government is alleged to have not disclosed.
 8   This is not surprising, as the government is continuing to abide by
 9   its discovery and ethical obligations (and defense counsel had never
10   previously raised any related issues to the government).            Thus, this
11   Court should reject defendant’s contention that the government likely
12   violated Rule 3.3.
13         In sum, this Court should disregard defendant’s unfounded
14   allegations of misconduct against the government in this case.
15   V.    CONCLUSION
16         In light of the foregoing, this Court should reject defendant’s
17   new argument regarding the purportedly retaliatory nature of the
18   government’s superseding indictment and associated claims of
19   misconduct.     Further, as set forth in the government’s Opposition to
20   Defendant’s Second Application for Reconsideration of Order Denying
21   Release and Imposing Detention Under 18 U.S.C. § 3142 (Dkt. 91), this
22   Court should also deny defendant’s renewed request for release.
23

24

25

26

27

28

                                              8
